DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-14, directed to the process of making and/or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/04/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on 11/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 11040333 (previously co-pending application 15/774140) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Summer Zimmerman on 11/12/2021.
The application has been amended as follows: 
In the claims: 
Claim 1, line 3-4, “a theta-alumina support” has been replaced with -- a support consisting of theta-alumina--. 
Claim 10, line 2, after “hydrocarbon gas”, -- having 2 to 6 carbon atoms-- has been inserted; 
Claim 10, line 3, “under dehydrogenation conditions” has been replaced with  -- subjected to a gaseous dehydrogenation reaction at temperature of 500-680 °C, pressure  of 0-2 atm, a Liquid Hourly Space Velocity (LVHS) of 1 to 40 h-1 to produce olefin --. 
Claim 11 is canceled. 
Claim 12-14 has been rejoined and allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Lande  (US2014/0323785), and  Vogel (US2009/0275792) alone or in combination does not teach an uniform dehydrogenation catalyst having platinum, tin and an alkali metal being uniformly distributed onto a support consisting of theta-alumina as that of instantly claimed.  Updated searches have not provided any better references teaching such limitations. For example,  Watson to US2005/0272965 discloses an alloy Pt/Sn catatlyst having Pt/Sn atomic ratio in the range of 1 to 4 directly disposed on thermally grown alumina layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUN LI/Primary Examiner, Art Unit 1759